DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s submission of a translated abstract for DE 202007001227U1 in the reply of 10/14/21 has overcome the previous objection to the IDS of 12/6/19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Applicant argues that paragraphs 15 and 16 teach that valve bodies may be mounted on the pin elements. Applicant also cites paragraph 94 and 98 as support for the recitation of claim 8. It is clear from the teaching in the specification in paragraphs 94 and 98 and in the figures that the pin elements interact with the valve bodies 26a,b to open or close a valve opening 28a,b however, the valve body is not actually part of the pin elements. The pin elements merely act as an actuator to the valve body to open the valve opening. Thus the recitation in claim 8 of valve bodies mounted on the pin elements is not supported in the specification as originally filed and is not enabled. For examination purposes the recitation of valve bodies being arranged on the pin elements is assumed to be a recitation of an intended use of the pin elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtrup et al. US 2008/0190832 in view of Roy et al. US 2019/0046905 and Ensign US 3,363,762.

Claim 1, Schachtrup teaches a filter element comprising: a support structure (10) extending along an axial direction, the support structure having a tubular body like geometry and defining a tubular body interior, an annular filter medium consisting of filter material (9) arranged on a circumference side of the support structure, an annular first end disk (12) having a passage opening, an annular second end disk (8) disposed opposite the first end disk along the axial direction such that the filter medium is axially arranged between the first and second end disks, a second pin element (23) axially 
Roy teaches a filter element comprising: a support structure extending along an axial direction circumferentially within an annular filter material, an annular first end disk (116) having a passage opening through which a first pin element (706) is passed so that the first pin element projects out of the passage opening along the axial direction (fig. 1-17). It would have been obvious to one of ordinary skill in the art to use the first pin element of Roy because it allows for confirmation of a proper filter element for the given application to interact with a no filter no run valve (paragraph 3-7). Roy does not teach the first pin element projecting from a second end disk.
Ensign teaches a filter element (64) comprising an annular filter medium (68) arranged on an end disk (66) the end disk having a pin element (94) projecting from the end disk into an interior of the filter medium, extending through the interior and passing through an opening at the opposite end of the filter medium such that the pin element projects out of the a passage opening along an axial direction (fig. 2, 4). Providing a pin element on a second end disk, as recited, to interact with a valve element is a known technique as demonstrated by Ensign and would have been recognized as a functional equivalent to the structure taught by Roy as the pin element automatically opens the valve when the filter element is positioned within the housing (col. 4, lines 29-42). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 3, Schachtrup further teaches the support structure is formed as a grating structure (fig. 1-6).
Claim 4, Schachtrup further teaches further teaches the support structure is connected to the second end disk, the support structure being indirectly connected as being part of the filter element, and projects from the second end disk towards the first end disk (fig. 1-6). Schachtrup does not teach the support structure connected directly to the second end disk. Providing a direct connection between a support structure and second end disk is a common technique in the art as demonstrated by Roy (fig. 10) and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9, Schachtrup further teaches a fastening device (7) is provided on a side of the second end disk facing away from the filter medium that is capable of connecting the filter element to a filter housing cover (fig. 1-6).
Claim 5, Schachtrup in view of Roy and Ensign do not teach the materials of the first and second pin elements, the support structure or the end disks, though Schachtrup teaches the second pin element and the first end disk are made of the same 
Claim 6, Schachtrup further teaches the second pin element is integrally molded on the first end disk (fig. 1-6) and Ensign teaches the first pin element is connected to the second end disk but does not teach integrally molding. The recitation of the pin element and end disk being integrally molded is a recitation of how the pin element and disk are made and renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). Additionally, the recitation of the elements being integral does not constitutes a patentable distinction because the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice; In re Larson 144 USPQ 23 1952.
.

Claims 11, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtrup et al. US 2008/0190832 in view of Roy et al. US 2019/0046905, Baumann et al US 6,706,181 and Klein et al. US 2007/0256965.

Claim 11, Schachtrup teaches a preassembly group comprising: a filter housing limiting a housing interior, which comprises an open design filter housing bowl (3) and a filter housing cover (2) for closing the filter housing bowl, the filter housing cover is detachably fastened to the filter housing bowl, a filter element replaceably arranged in the housing interior, the filter element having a support structure (10) extending along an axial direction, on a circumference side of which, an annular filter medium consisting of filter material (9) is arranged, and an annular first end disk (12) having a passage opening, and a second pin element (23) axially projects form the first end disk laterally spaced apart from the passage opening, a first valve opening (formed by 21) provided on the filter housing cover, together with which a first valve body (20) forms a first valve device and a second valve opening provided on the filter housing cover together with which a second valve body (17) forms a second valve device, a fluid cell (see below) including a fluid cell housing defining a fluid cell housing interior configured to store a fluid, where the preassembly group is received in a fluid cell opening of the fluid cell housing and protrudes into the fluid cell housing interior, the filter housing bowl and filter 
Roy teaches a filter element comprising: a support structure extending along an axial direction circumferentially within an annular filter material, an annular first end disk (116) having a passage opening through which a first pin element (706) is passed so that the first pin element projects out of the passage opening along the axial direction (fig. 1-17). It would have been obvious to one of ordinary skill in the art to use the first pin element of Roy because it allows for confirmation of a proper filter element for the given application to interact with a no filter no run valve (paragraph 3-7).
Baumann teaches a preassembly group comprising a filter housing limiting a housing interior, which comprises an open design filter housing bowl (4) and a filter housing cover (2) for closing the filter housing bowl, the filter housing cover is detachably fastened to the filter housing bowl, a filter element (9) replaceably arranged in the housing interior the filter housing bowl and filter housing cover formed and matched to one another in such a manner that the filter housing cover is insertable in the filter housing bowl (fig. 1). Providing the cover being within the bowl is a recitation of a rearrangement of the connection between the two elements making the cover a male connector and the bowl a female connector that is a functional equivalent and is known configuration in the art as demonstrated by Baumann.	Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). The claim would have been 
Klein teaches an assembly group comprising: a preassembly group (11, 23) and a filter cell which comprises a fluid cell housing (9) in which the preassembly group is received, wherein the filter housing cover (11) is detachably fixed on the fluid cell housing via a bayonet joint (17, 19) (fig. 1-6). It would have been obvious to one of ordinary skill in the art to use a bayonet joint as this allows for a safe and easy change of a filter (paragraph 6-7).
Claim 12, Schachtrup further teaches a filter device and internal combustion engine comprising a filter head (to which the filter cell will inherently be connected) comprising a flange (the portion of the filter head to which the filter cell is inherently connected) and the assembly group as detailed above arranged on the flange and a raw fluid connection (in fluid communication with 14) and a clean fluid connection (in fluid communication with 15) (abstract, fig. 1-6).
Claim 21, Schachtrup further teaches the fluid cell housing including a base and at least one wall, the at least one wall projects from the base and extends around a periphery of the base such that the at least one wall and the base define the fluid cell housing interior and the base includes the fluid cell opening (fig. 1, below).



    PNG
    media_image1.png
    769
    930
    media_image1.png
    Greyscale

	Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 4, 8 and 11 are addressed in the body of the rejection above.
Regarding claim 7 applicant argues that the key of Roy does not have a cruciform geometry. Cruciform is defined as, “forming or arranged in a cross” 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13, the closest prior art to Schachtrup, Roy, Baumann and Klein teaches the filter device of claim 12 as detailed above but do not teach an adjusting device via which the filter housing bowl and the pin elements or valve bodies are axially adjustable relative to the filter housing cover between a closed and open position nor would it have been obvious to provide such a configuration in combination with the other claimed features.
Claims 15-18 and 20 are rejected as depending from claim 13.
Claim 19, the closest prior art to Schachtrup, Roy, Baumann and Klein teaches the filter device of claim 12 as detailed above and Schachtrup teaches that when the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778